 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDArchitectural Fiberglass-Division of Archi-tecturalPotteryandVentura County-District Council of Carpenters of the UnitedBrotherhood of Carpenters and Joiners ofAmerica, AFL-CIO. Case 31-CA-38 (formerly21-CA-6421).June 9, 1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERS FANNINGAND ZAGORIAOn September 27, 1966, Trial Examiner David F.Doyle issued his Decision in the above-entitledproceeding, finding that the Respondent had notengaged in the unfair labor practices alleged in thecomplaint, and recommending that the complaint bedismissed in its entirety, as set forth in the attachedTrial Examiner's Decision. Thereafter, the ChargingParty and the General Counsel filed exceptions tothe Trial Examiner's Decision and supporting briefs,and the Respondent filed briefs in answer to theexceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrialExaminer only to the extent consistentherewith.On October 21, 1964, the Union was certified asthe collective-bargaining representative of a unit oftheRespondent's production andmaintenanceemployees. Thereafter, on November 2, 1964, theUnion by letter submitted a proposed contract toserveasabasisfornegotiations;and onNovember 17, 1964, it requested certain informationinpreparationfornegotiations.At the firstbargainingsessionheldonNovember 25 theRespondent submitted to the Union the requestedinformation, including a list of 14 employees whohad received wage increases since the certification,and a roster of all employees and their present wagerates. The parties met again on December 9, 1964,and January 13 and March 15, 1965. In December1964, the Respondent unilaterally granted certainadditional wage increases. On December 24, 1964,the Respondent unilaterally laid off a number ofemployees, whom it subsequently recalled. DuringthenegotiationstheRespondent'snegotiatorinsisted on using a tape recorder over the Union'sstrenuous objections.The Trial Examiner found that the Respondentdid not refuse to bargain in violation of 8(a)(5), andthat the complaint should be dismissed.Wedisagree.1.As indicated above, on various dates inOctober,November, and December 1964, aftercertification and while negotiations were in progress,theRespondentgrantedwage increases toemployees without informing the Union thereof untilafter the effective dates of the increases. The TrialExaminer found that the Respondent's unilateralgranting of these wage increases was not violative ofSection 8(a)(5), because they were given for thereasons testified to by the Respondent's president,Lawrence; that is, that increases were given tofemale employees pursuant to an understandingmade at the time of their hire that they would start at$1.50 per hour, after 30 days their pay would beraised to $1.60 per hour, and after 60 days their paywould be raised to $1.70 per hour; that raises weregiven to male employees pursuant to the Equal PayAct' in order to equalize their pay with that offemale employees doing the same work; and that araise was given to employee Neri, in the "nature ofpromotion," because he was assigned additionalduties.However, stipulations entered into by the partiesat the hearing as to the names of the employees whoreceived wage increases and the dates thereof, andthe list of employees who received increases prior tothe first meeting and the roster of employees andtheir wage rates both compiled by the Respondentand submitted in evidence, fail to substantiateLawrence's testimony as to the reasons for theraises. Thus, as to the increases granted to most ofthe female employees, this written or stipulatedevidence fails to show as to some that the raiseswere given 30 and 60 days subsequent to their hiringdate,2 and, as to others, the evidence affirmativelyshows that the raises were given at other intervalsand not in increments of 10 cents an hour.3iSection 6(d) 1 of the Fair Labor Standards Act, cited as theEqual Pay Act of 1963 (29 U S C A § 206 (d)(1)) provides, ingeneral, that effective June 11, 1964, an employer shall notdiscriminate between employees on the basis of sex by payinglower wages for equal work.2Tumua, Apelu, Mack, Moreno, Shutt, and MisiSHeckman and Mallense were hired on September 17, but didnot receive an increase until the week ending October 31, andTikkanen, who was hired on September 16, did not receive anincrease until the week ending November 7 However, Smith, whowas hired on November 9, received an increase on November 14The hiring date of Hackerott and Moa are not in evidence, buton November 25, their wageratewas$1 50 per hour, and byDecember 19 and 24, respectively, their wage rate was 81 70 perhour Torrez does not appear on the list of employees submittedby the Respondent on November 25, and we therefore find shewas hired subsequent to that date, yet on December 4, shereceiveda10-cent-per-hour increaseAccording to theinformation submitted by the Respondent, Birch did not receive a10-cent increase in November, but on December 24, she receivedan increase from $1.60 to $1 70 per hour165 NLRB No. 21 ARCHITECTURAL FIBERGLASS239There was therefore no pattern based on prehireagreements for the women with which the Equal PayAct would require that themen'spay be conformed.Furthermore, even if there had been, the record failsto show, as to most of the men, that their raisesfollow either a pattern based on increases 30 and 60days after the Respondent first began to hire femaleemployees (September 16), or 30 and 60 days afterthe men themselves were hired,' nor were they allgiven increases from $1.50 to $1.60 and then to$1.70.5Moreover, although not referred to by the TrialExaminer, the Respondent contended that Duenesreceived a wage increase because he was promotedto assistantleadman. However, we find that no suchpromotion was made, as Duenes received his raiseon October 31, but was still a fiberglass gun operatoron November 25.Therefore, except for the few remainingraises astowhich the evidence does appear to substantiatethe reasons given by Lawrence," we find that amajority of the increases were not given for thereasons advanced by the Respondent. Moreover,there is no contention that the parties had reachedan impasse at the time the increases were granted,and we find they had not. Accordingly, we concludethatby unilaterally grantingincreaseswithoutconsulting and bargaining with the Union, theRespondent violated Section 8(a)(5) and (1) of theAct.72.The Trial Examiner also found that Mrs. EdwinSelvin, the Respondent's bargainingagent,did notcondition bargaining on the use of a tape recorder,and that Mrs. Selvin used the tape recorder as ameans of taking personal notes; and for thesereasons he recommended dismissal of this portion ofthe complaint. We disagree with the Trial Examiner,and find a violation based in part on the use of thetape recorder.WhetherornotMrs.Selvinspecificallyconditioned bargaining on the use of the taperecorder, the record clearly establishes that sheadamantly insistedon usingitthroughout thenegotiations, over the vigorous objections of theUnion.We find, in all the circumstances here, thattheRespondent by insisting on using the taperecorder over the Union's objections, was not actingingood faith.Rather,when the Respondent'sinsistenceisviewed in the context of theRespondent's entire course of conduct, as foundherein,itismanifest, and we find, that theRespondent had as its purpose to avoid, delay, andfrustratemeaningful bargaining with the Union.Accordingly,we find that the Respondent'sinsistenceon the use of the tape recorder over theobjection of the Union, further evidenced its bad-faith bargaining as discussed below, and furtherviolated Section 8(a)(5) and (1) of the Act."3.We also find, contrary to the Trial Examiner,that the Respondent's failure and unwillingness tobargain in good faith is evidenced not only by itsabove-described conduct, but also by its conduct inaccumulating the largest stockpile of merchandise initshistoryprior to and during the period ofnegotiations in order to counter the Union's possiblestrike threat because of its anticipated unfair laborpractices; by proposing that the Union waive its righttobargainand to information pertaining tomandatory subjects of bargaining; by refusing tobargain with the Union regarding a layoff of itsemployees; and by misrepresenting to the Union thatitplanned to discontinue the manufacture ofprefabricated concrete forms.InNovember 1964, at or about thesame timenegotiations began, the Respondent, as PresidentLawrence testified, began to accumulate the largeststockpile of merchandisein itshistory, motivated, asbothLawrence and Selvin testified, by thepossibility of a strike. In all the circumstances, wefind that the stockpile was accumulated because theRespondent had reason to anticipate that itsintransigenceand its unlawful conduct duringnegotiations might provoke a strike; and is thereforeevidence of the Respondent's bad faith.AttheNovember 25, 1964,meeting,theRespondent submitted a counterproposal entitled"Bargaining," which provided that:Notwithstanding the provisions of Section 1, oraOlivarez, Chacon, and Garcia, who were hired respectively onJune 25, July 28, and September 8, received 10-cent-per-hourincreases on November 14, Chacon received an additional 10-centincrease on December 24 Vidalez and Perez were hired onJuly 10 and August 17,respectively, and received increases onNovember 24,andanadditional10-centincreaseonDecember 12, Rudolfo does not appear on the list of employeessubmittedby the Respondent on November 25, yet onDecember 4, he received a 10-cent-per-hour increase The hiringdates for Sam Apelu, Reyes,and Chapel are not in evidence5Lopes and Schommer received increases from $1 75 to $1 85,and Duenes and Freeman from $1 50 to $1 75.6The record appears to substantiate the reasons given for theraises granted to King, Cordova, and Medlin on November 7,1964,and those granted to Garcia, King, Olivarez,and Smith onDecember 12, 1964, and for the increase given to Neri We makeno determination regarding these increases,as to do so would not,in any event, affect the scope of the order hereinN.I. R B v Katz,d/b/aWilliamsburgSteel Products,369 U S736dSee SouthernTransport, Inc ,150 NLRB305 (Member Brownconcurring),enforcementdenied 355 F 2d 978 (C A 8), StLouisTypographicalUnionNo 8, affiliatedwithInternationalTypographicalUnion,AFL-CIO (Union Employers'Sectionof theGraphic ArtAssociationof St Louis, Inc),149 NLRB 750(Members Fanningand Brown concurring),EastTerasSteelCastingsCompany,Inc, 108 NLRB 1078, 1084-85,Allis-Chalmers Manufacturing Company,106 NLRB 939, 950,Reed &Prince Manufacturing Company,96 NLRB 850, 854, enfd 205F 2d 131 (C A 1), cert denied 346 U S 887For the reasons set forth in theconcurringopinion of MembersFanning and Brownin the StLouiscase,supra,MemberFanningconcurs inthe finding thatinsistenceon the use ofthe taperecorder herewas a violationof Section 8(a)(5), because it wasinherently unlawful 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDany other provision of this Agreement, eachparty hereto expressly waives any obligation orduty presently or hereafter imposed by State ofFederalLaw on the other party, andacknowledges and recognizes that no obligationor dutyexistsunder this Agreement on eitherparty, to bargain collectively or negotiate withtheotherparty,orfurnishrecordsorinformation, over or pertaining to wages, hours,pensions, insurance of other benefits, terms orconditions of employment or retirement or anyother matters or subjects whatsoever during theterms of this Agreement whether or not anysuch subject is specifically referred to in thisAgreement or was discussed in the negotiationsconcerning this Agreement.As such a provision would require the Union toabandon its statutory obligation to bargaincollectivelyastherepresentativeoftheRespondent's employees, and its right to informationrelevant and necessary for the fulfillment of thisobligation,9 the Respondent,in allthe circumstancesherein, could not have proposed it in the good-faithexpectation that such a proposal might afford a basisfor the advancement of negotiations.On December 24, 1964, the Respondent laid offabout 26 of its approximately 50 employees, withoutnotifying or consulting with the Union. At thehearing, the Respondent's president testified that hewas confined in the hospital and lacked funds tocontinue operations; and the Trial Examiner foundthatthisconstitutedan "emergency" and a"reasonableexplanation"of the Respondent'sconduct. We disagree.Although economicreasonsmay have existed forthe Respondent's conduct, there is no evidence thatthe Respondent became aware of such reasons sosuddenly as to render discussion with the Unionimpossible.Moreover, the temporary incapacity ofPresident Lawrence was no impediment to suchdiscussion, as he had delegated full authority torepresent the Respondentin itsnegotiations to Mrs.Edwin Selvin, and thereisnocontention that shewas unable to confer with the Union. Indeed, shemet with the Union only 2 weeks before the layoff.Furthermore, when questioned at the January 13,1965, bargainingsessionabout this layoff, Selvinstated that the Respondent would not negotiate withthe Union about the layoff, on the ground that it wasnondiscriminatory,and there was no contractrequiring such negotiations.Moreover, when theUnion demanded that the Respondent agree tonegotiate and consult with the Union on futurelayoffs,Mrs. Selvin refused for the same reasons.We find that the Respondent's conduct in thisrespect is a further reflection of its unwillingness toaccord the Union the recognition and representativestatus which is its statutory due, as well as being abreach of its bargaining obligation under the Act.As found by the Trial Examiner, at the session ofJanuary 13, Mrs. Selvin told the union negotiatorsthat because of a consumer boycott which the UnionwasconductingagainsttheRespondent'sprefabricated construction forms, the Respondentwas discontinuing this portion of its business. At thehearing, President Lawrence testified that he neverhad any such intention. We disagree with the TrialExaminer's conclusion that this misrepresentationby Mrs. Selvin had no relationship to the bargaining,and was an "innocent mistake" which did notprejudice the Union. Misinformation concerning thediscontinuance of a significant portion of theRespondent's business, the natural effect of whichwould be to weaken the Union's bargaining positionby raising the false spectre of impending layoffs, wasclearlyrelevanttothe issues and demandspresented in the negotiations.We are alsopersuaded, particularly in view of the unlawfulconduct found above, and the long experience of theRespondent's negotiator, that the misrepresentationwas not an innocent mistake.Accordingly, we find that by its entire course ofconduct as hereinabove set forth, during the periodof negotiations, the Respondent failed to bargain ingood faith with the Union, in violation of Section8(a)(5) and (1) of the Act.10THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe unfair labor practices of the Respondent, setforthabove, occurring in connection with theoperations of the Respondent, have a close, intimate,and substantial relation to trade, traffic, andcommerce among the several States, and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.CONCLUSIONS OF LAW1.Architectural Fiberglass-Divisionof Architec-tural Pottery,is, and has been at all times materialto this proceeding,an employer within the meaningof Section2(2) of the Act.2.Ventura CountyDistrictCouncilof Carpentersof the UnitedBrotherhood of Carpenters and Joinersof America, AFL-CIO,is, and has been at all timesmaterial to this proceeding,a labor organization9 SeeN.L R B v AcmeIndustrialCo.,385U S 432,RobertshawControls Company, AcroDivision,161 NLRB 103;John S. Swift Company, Inc,133 NLRB 18510Although conceding that the "Union was conscientiouslyrepresentingtheCompany'semployees,"the Trial Examinersuggested that the Board give considerationto the policyinvolvedin certifying as representativeof the Respondent's employees thisUnion, which apparently has been conductinga consumerboycottagainstone of theRespondent's principal items of manufactureWe find it unnecessaryand inappropriateto discuss the TrialExaminer's suggestion, as it isirrelevant tothe issuespresentedin this case. ARCHITECTURAL FIBERGLASS241within the meaning of Section 2(5) of the Act.3.At all times since October 21,1964,VenturaCountyDistrict Council of Carpenters of the UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO,has been the exclusive representative forthe purposes of collective bargaining with respect toratesof pay,wages, hours of employment,and othertermsand conditions of employment, of anappropriate unit of all production and maintenanceemployees of the Respondent at its Oxnard,California,plant,excluding professional employees,guards, and supervisors as defined in the Act.4.By unilaterally granting wage increases, and byfailing to bargain in good faith with the Union, theRespondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(5)and (1)of the Act.5.Theaforesaid unfair labor practices are unfairlaborpracticesaffectingcommerce within themeaning of Section 2(6) and(7) of the Act.THE REMEDYHaving found that the Respondent has engaged invarious unfair labor practices affecting commerce,we shall order that it cease and desist therefrom andtakecertainaffirmativeactiondesignedtoeffectuate the policies of the Act. Nothing hereincontained shall be construed as requiring theRespondent to revoke any wage increase heretoforegranted.Having found that the Respondent failed tobargain collectively with the Union in good faith, andunilaterally granted wage increases, we shall orderthat the Respondent bargain collectively in goodfaithregarding rates of pay, wages, hours ofemployment, and other terms and conditions ofemployment, upon request, with the Union, and,ifan understanding is reached, embody suchunderstanding in a signed agreement.excludingprofessionalemployees, guards, andsupervisors as defined in the Act.(b)Unilaterally granting wage increases withoutconsulting and bargaining with the Union, exceptthat nothing herein contained shall be construed asrequiring theRespondent to revoke any wageincreases it has heretofore granted.(c) In any like or related manner interfering with,restraining, or coercing its employees in the exerciseof the rights guaranteed by Section 7 of the Act.2.Take the following affirmative action, whichthe Board finds will effectuate the policies of theAct:(a)Upon request, bargain collectively in goodfaith with the above-named labor organization as theexclusive representative of the employees in theabove-described appropriate unit with respect torates of pay, wages, hours of employment, andother terms and conditions of employment, and,ifan understanding is reached, embody suchunderstanding in a signed agreement.(b)Post at its plant in Oxnard, California, copiesof the attached notice marked "Appendix."'t Copiesof said notice, to be furnished by the RegionalDirector for Region 31, after being duly signed bythe Respondent's representative, shall be posted byitimmediatelyupon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(c)Notify the Regional Director for Region 31, inwriting, within 10 days from the date of this Order,what steps have been taken to comply herewith." In the event that this Order is enforced by a decree of aUnited States Court of Appeals, there shall be substituted for thewords "a Decision and Order" the words "a Decree of the UnitedStates Court of Appeals Enforcing an Order "ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,Architectural Fiberglass-Division of ArchitecturalPottery,Oxnard, California, its officers,agents,successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively in good faithconcerningratesofpay,wages,hoursof-employment, or other terms and conditions ofemployment, with Ventura County District CouncilofCarpentersof the United Brotherhood ofCarpenters and Joiners of America, AFL-CIO, asthe exclusive representative if its employees in thefollowing appropriate unit:All production and maintenance employees of theRespondent at its Oxnard, California, plant,APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the NationalLabor Relations Board and in order to effectuate thepolicies of the National Labor Relations Act, asamended,we hereby notify our employees that:WE WILL NOT refuse to bargain collectively ingood faith with Ventura County District Councilof Carpenters of the United Brotherhood ofCarpenters and Joiners of America,AFL-CIO,as the exclusive bargaining representative ofour employees,nor will we unilaterally grantwage increases without consulting with saidUnion;except that nothing herein containedshall be construed as requiring us to revoke anywage increase that we have heretofore granted. 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain in good faithwith the above-named Union as the exclusiverepresentative of all our employees in thebargaining unit described below with respect torates of pay, wages, hours of employment, andother terms and conditions of employment, andembody in a signed agreement anyunderstanding reached.The bargaining unit is:Allproductionandmaintenanceemployees at our Oxnard, California, plant,excluding professional employees, guards,and supervisors as defined in the Act.ARCHITECTURALFIBERGLASS-DIVISION OFARCHITECTURALPOTTERY(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, 10th Floor, Bartlett Building, 215 West 7thStreet,Los Angeles, California 90014, Telephone688-5801.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon the entire record and from my observation of thewitnesses, I hereby make the following:FINDINGSAND CONCLUSIONS1.THE BUSINESSOF THE COMPANYThe Company concedes, and I find, that it is acorporation engaged in the manufacture and sale offiberglass forms and garden planters, with its plant locatedatOxnard, California.During the year prior to theissuance of the complaint the Company sold productsvalued in excess of $50,000 to various firms within theState of California which in turn each sold and shippedproducts valued in excess of $50,000 directly to customerslocated outside the State of California.Upon the conceded facts above, I find that the Companyis an employer engaged in operations affecting commercewithin the meaning of Section 2(2), (6), and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDIt is not disputed and I find that at all times materialherein, the Union is and has been a labor organizationwithin the meaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesThe complaint alleges and the answer denies that theCompany violated Section 8(a)(5) and (1) of the Act byengaging in surface and bad-faith bargaining and dilatoryand evasive tactics, including the following: (a) grantingand putting into effect wage increases unilaterally withoutconsulting and bargaining with the Union; (b) effectuatingthe layoff of a large number of its employees unilaterallywithoutconsultingand bargaining with the Union;(c) conditioning the conduct of negotiations upon the useof a tape recorder by its bargaining agent, Mrs. EdwinSelvin; and (d) misrepresenting to the Union the nature,extent, purpose, and effect of a layoff of its employees.DAVID F. DOYLE, Trial Examiner: This proceeding, withthe parties represented by the counsel named above, washeard by the Trial Examiner in Los Angeles, California, onSeptember 28, 1965, and January 18-19, 1966, oncomplaint of the General Counsel and answer of theRespondent.The issues litigated were whether theRespondent had violated Section 8(a)(1) and (5) of the Actby certain conduct more fully described hereinafter. iiInthisDecision,ArchitecturalFiberglass-DivisionofArchitectural Pottery, is referred to as the Respondent or theCompany, Ventura District Council of Carpenters of the UnitedBrotherhood of Carpentersand Joinersof America, AFL-CIO, asthe Union; the National Labor Relations Board, as the Board, theGeneral Counsel of the Board and his representative at thehearing, as the (,eneral Counsel, and the Labor ManagementRelationsAct, as amended, as the Act The charge in thisproceeding was filed on January 25, 1965, by counsel of record forthe Union An amended charge was filed by thesamecounsel onJune 3, 1965, and the complaint was issued by the RegionalDirector, Region 21, Los Angeles, California,on June11, 1965 Atthat time, the docket number of the case was 21-CA-6421.Thereafter, the case was transferredto Region31, Los Angeles,California, and was docketed as Case 31-CA-38At one time, the hearing stood in recess for a considerable timedue to theserious illness of anindispensable and materialwitness,Mrs Edwin SelvinB.Undisputed Facts; BackgroundIt is undisputed that on September 30, 1964, theRegional Office of the Board, Region 21, conducted anelection in an appropriate unit of employees at theCompany's Oxnard plant. The Union won this election andthereafter on October 21, 1964, the Regional DirectorcertifiedtheUnionasthecollective-bargainingrepresentative of an appropriate unit consisting of theCompany's production and maintenance employees,excluding professional employees, guards, and supervisorsas defined in the Act.1.The meeting of Levy-Lawrence on October 27, 1964,prior to the bargainingThe General Counsel's examination of Max Lawrence,president of the Company, later referred to, was quiterestricted in scope, but it was substantially enlarged by theexamination of Lawrence by Levy. Upon examination byLevy,Lawrence testified that on approximatelyOctober 27, Levy phoned Lawrence and the two men metat the company offices. This was prior to the beginning ofbargaining. Levy said that he sought this "exploratory"personal talk with Lawrence because Levy had heard thatLawrence had retained Mrs. Edwin N. Selvin as labor ARCHITECTURALFIBERGLASSrelations consultant, and based on Levy's past experiencewith Selvin, this meant that the Company was going totake a hard-nosed antiunion position in negotiationsinevitably leading to a strike situation. Levy told Lawrencethat at a previous meeting Lawrence had impressed Levyas not being antiunion minded, soLevy soughtto ascertainLawrence's feeling in this private talk. Levy then called toLawrence's attention that Selvin had an ultraconservativepolitical philosophy and both men in this conversationagreed that they did not agree with Selvin's politicalphilosophy or views. After some discussion, Lawrenceagreed that the Union's proposed contract which Levy hadwith him was a basis for negotiation and Lawrence saidthat he would at all times control the negotiations and takeSelvin out of the picture This meeting of Lawrence-Levyended with Levyagreeingto send Lawrence a copy of aproposed contract.Lawrence said he received thiscontract from Levy, studied it, and turned it over to Selvin,saying that a contract on working conditions seemedreachable, but it would be destructive to the Company tohave a union shop.On November 2, 1964, Levy, counsel for the Union, senta letter to Max Lawrence, president of the Company,which informed Lawrence of the certification ofrepresentative issued to the Union and requesting thatbargaining begin between the parties. This letter alsosubmitted a draft of a proposed contract which the Unionproposed as a basis for future negotiations. Upon receipt ofthis letter Lawrence, in turn, notified Levy by letter thatMrs. Edwin Selvin was the "official representative" of theCompanyin negotiationsand that he had forwarded to herLevy's letterOn November 17, 1964, LevysentSelvin a letter whichstatesthe following:... "please submit to us forthwith, so that we mayprepare for negotiations, the following information:(1)A list of the job classifications within thebargaining unit.(2)The wagerate rangesin each job classification,together with the number of employees in each jobclassification,and pay rates received by eachemployee.(3) Job descriptions of each job classification, if thecompany has formal job descriptions.(4)A list of wage increases made by the Companysince the conduct of the election herein, setting forthin detail the name, job classification, wage increase.and reason for increase made for each employee.(5)A full description of all insurance, medical care,hospitalization, pension or retirement, and benefitplans or any other fringe benefits which the companydoes, either fully or partially, furnish its employeeswithin the bargaining unit.Thereafter the representatives of the parties met at fourcollective-bargainingsessions,November 25andDecember 9, 1964, and January 13 and March 15, 1965. Inthese negotiations, Selvin alone acted for the Company;the Union was represented by Levy at three meetings andby one of Levy's law partners, Victor Van Bourg, Esq., at asinglemeeting.On these occasions, the legalrepresentative of the Union was accompanied by SamHeil,theUnion'sbusinessrepresentative.Theserepresentatives of the parties are the only witnesses in thiscase.Other evidence is in the form of a number ofdocumentary exhibits. The testimony of these witnessespresents one sharp conflict and because of the personal243interest of each of the witnesses, the testimony of eachwarrants especially sharp scrutiny. Furthermore, oncertain legal aspects of the case, the General Counsel herebased his case on decisions of the Board which have beenreversed by the circuit courts ofappeals(C.A. 7 andC.A. 8). This fact does not bring a confusing element tothisDecision, because for reasons stated hereafter thesedecisionsare not pertinentto the problems presentedhere.2.The bargaining session of November 25, 1966; Selvin'stape recorderOn November 25, 1964, the first meeting between therepresentatives of the parties occurred. At this meeting,the Company was represented by Selvin; the Union byLevy and Business Agent Heil. At the outset, it should beunderstood that Selvin has been a labor relationsconsultant,activeinSouthernCalifornialabornegotiations for approximately 25 years. It should also beunderstood that her tape recorder, and the recordingsmade at bargaining sessions have played a part in othernegotiations and in other Board proceedings. There havebeen prior cases before the Board in which Selvin'scounsel has sought to introduce all or portions of somerecordings in evidence. The tapes have usually beenexcluded from the evidence as inadmissable for a varietyof reasons. These facts are mentioned only as necessarybackground to the full understanding of this issue, the useof the tape recorder in the instant negotiations.Abe F. Levy, counsel for the Union, testified that Selvinand he had agreed to meet at the offices of the Federal andConciliation Service, Los Angeles, on November 25, 1964,for the purpose of beginning negotiations. Through anerror on Selvin's part, no room was reserved at the Federaloffice so the negotiations were adjourned to the library ofLevy's law offices. Levy said that during the conversationabout holding the negotiations at his office, Selvin saidthat she did not have a clean tape and she would have tostop to get one. At that point, Levy said nothing aboutSelvin's recorder. When the representatives met at Levy'slibrary, the representatives of the Union were: Levy, Heil,and another business agent named Harkelroad. Levy saidthat in starting the meeting he asked Selvin if she hadbroughtwithhercertaindocumentary informationconcerning wage rates, insurance programs, etc., which hehad requested by letter Selvin said that she had, and shefurnished to Levy the requested documents. Selvin alsosaid that she had secured a tape for the recorder. Levythen testified as follows, "I asked her whether it wasabsolutely necessary that a tape recording be made of themeeting. I didn't feel that this was conducive to honest,forthright negotiating, and she said she would not and didnot make it a practice to negotiate without a tape recordingbeing made. Thereupon, she plugged herself [sic] into ourpower source, and we turned on the tape recorder and wewent to work." Levy said that was the only and entirereference to the tape recorder but that thereafter a taperecording was made of the entire meeting. In addition tosupplyingLevy with the information which he hadrequested in his letter, Selvin also submitted to Levy andHeil written counterproposals on the following subjects:bargaining; management's retained rights; shop rules.According to Levy, the representatives of the partiesdiscussed these proposals with the result that the onlyentire sections of the Union's initial proposal'' which were2This documentisG C Exh 2 in evidence 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDaccepted by Selvin were the sections dealing with thepreamble, union recognition, and a savings clause. Inrejecting the Union's proposal on union security, Selvinstated that, "the Company did not desire to proposemembership in the Union as a condition of employmentbecause the employees would then have loyalty to theUnion rather than to the Company, but this would alsolimit the Company's market for hiring new employees, andtheCompany would have a threat of work stoppagehanging over its head all the time."The above were the main features of this first meeting.3.The bargainingsessionofDecember 9, 1964; theconflict between Selvin and Van Bourgon the use of the tape recorderOn the above date, Victor Van Bourg, law partner ofLevy, and Business Agent Heil met with Selvin at the lawoffices of the Levy firm. Present also were an employeenamed Gibbs and a second business agent namedHarkelroad, neither of whom testified in this proceeding.Van Bourg testified that the meeting began about 11a.m. He said that Selvin came in with the tape recorderand before really identifying herself, plugged the machineinto the power line. Although he had been in collectivebargaining for some 10 years, he had not been confrontedwith such a situation before so he asked Selvinwhat themachine was.She replied that it was a recording device.He asked what she was going to record and she repliedthat she was "going to record everything that you say."Van Bourg then asked Selvin, "Will youengage incollective bargaining today without this machine?" Heexplained that he thought that collective bargaining shouldtake place in an attitude of mutual trust. According to VanBourg, at that point Selvin said, "I will not bargain withoutthismachine." Then he asked Selvin directly, "Are youconditioning the continuation of the bargaining on theexistence of this machine in this office during thesesessions?" Selvin then replied that she would not bargainunless the machine was turned on and added that, "Youcan file chargesagainst me, if you want, but I will notbargain without this machine." Van Bourg testified thatSelvin interrupted him frequently as he discussed variousprovisions of proposals and was abrupt and brusque withhim. He noticed that she kept turning the machine on andoff so he asked her why she turned the machine offoccasionally if she wanted to record the entire discussion.She did not answer thisquestionimmediately, but towardthe end of the session she said that she wanted themachine in operation, because she wanted a record ofwhat was said and done to show that she had bargained,when and if an unfair labor practice charge was filedagainst her. Van Bourg then asked, "Are you alreadyanticipatingthatwe will file an unfair labor practicecharge?" Selvin said, "That does often happen with me."Van Bourg then said that the representatives discussedtwo basic questions, (1) the terms and conditions of theproposed contract and (2) the discharge of Gibbs, anemployee who was present in the room. Mrs. Selvintelephoned an official of the Company and then informedVan Bourg that Gibbs had been discharged for goodcause and that she wasnot goingto give him any furtherinformation about the discharge.33There is nocharge in the complaint relating tothe dischargeof Gibbs, sothis referenceis only for the purpose of giving thecomplete pictureof thebargaining.Afterdiscussingthesituationwiththeunionrepresestatives,Van Bourg offered to accept Selvin'scounterproposals if three conditions were met: (1) MarvinGibbs to be reinstated; (2) the contract to contain a union-shop clause; and (3) a 50-cent wage increase to be given toall employees. Selvin stated that she rejected the proposalsaying that the Company was willing to pay $1.50 forunskilled labor, and that after training the employeeswould advance on a merit basis to the maximum of $2.50per hour without any automatic raises. As to femaleemployees, she said that they would start at $1.50 per hourand advance to $1.60 per hour after 30 days, and $1.70after 60 days, and after that on merit. There would be noceiling on merit raises and no automatic raises.According to Van Bourg, at this meeting he insisted thatSelvin state why the Company would not accept a union-security clause in the contract. She said, "We do not wishto strengthen the Union's position to our detriment."4.The bargaining session of January 13, 1965At this meeting Selvin represented the Company andLevy represented the Union. Also present were BusinessAgent Heil and employees Torrez and Olivarez. Levytestified that as this meeting began he requested Selvin tonegotiatewith him concerning the reinstatement of anemployee named Gibbs, who had been fired by theCompany since the meeting of December 19. Selvin saidthat she would not discuss the matter but went on to saythat Gibbs had terminated himself; that he had told thesupervisor that he was quitting because he was notsatisfied with the wages and on December 3 he had calledin, saying that he would not be in for work and gave noreason. On the Tuesday after December 3, he had beencalled by the Company and told that he was beingreplaced. Levy asked who had replaced Gibbs and Selvinsaid that she would get the name of the person and thedate he was hired and forward it to Levy.4 Levy thenstated that the Union had information that there hadoccurred "a substantial layoff" in the plant and that theUnion had not been advised of the layoff by the Companynor had it been "bargained with" or "consulted with" onthe terms and conditions of the layoff, or on the recall ofemployees. Selvin stated that the layoff was strictly aneconomic layoff and the Company did not negotiate withtheUnion about it, or about the recall of employeesbecause there was no contract requiring that the Companybargain on that issue. Selvin said that both the layoff andrecall were nondiscriminatory. Levy then inquired whyOlivarez, who was then present, had not been recalled.Selvin said that she was not aware of the facts of thesituation but she would make a phone call and find out.After several minutes, she returned to the conference andsaid that she had phoned Lawrence, president of theCompany, who had informed her that the people hadbeen laid off and recalled in order of seniority. Then Selvinstated that she was taking this opportunity to advise theUnion that there were going to be further layoffs, whichwould be caused by the discontinuance of the formbusiness on the part of the Company; that the Companyhad laid off a salesman who had been selling theseprefabricated fiberglass formswhichwere used inconstruction and that the Company was in fact quitting4There is noallegation in the complaint of discriminationagainstOlivarez.this is mentionedonly to afforda completepicture of the bargaining. ARCHITECTURAL FIBERGLASSthisbusiness.The representatives of the parties thendiscussedthe fact that the Companywas goingout of theconstruction-form business.Selvin saidthat Lawrence hadsaid that he had run up againstthe Unionon the jobswherethe premade forms were being used, and "he wasn'tgoing to butt heads with the Union." Then Levy said thatall the stepswhich the Union hadtakentostop the useofthe premadefiberglass forms on construction jobs wereperfectlylegal steps,whichithad a right to take; that theUnion hadappealed tothe Company's consumers and hadengaged in no picketingwhichwas violativeof the Act andthat the Unionwould continue to take such action. SelvinsaidthatLawrencewould rather go out of thisprefabricated-form feature of the Company'sbusinessthan havetrouble with the Union on every job where thefiberglassformswere used.Levythendemanded that the Companynegotiate withand consultwith the Unionon any futurelayoffs. Selvinreplied there was no authority in the law requiring theCompanyto consult with the Unionon economic layoffs,as long asthe Company didn'tdiscriminatefor reasons ofunion activities,and until such consultationwas requiredby a contractbetween the parties, the Company would notnegotiate on suchlayoffs. Then Levy asked if there wasany change of position on the partof the Company andSelvin repliedthatshe was offeringa management-rightsclause becausethe Company wished to preserve its abilityto compete.Levy then informed Selvinthatthe Union hadreacheda contractwitha company called InternationalPlastics Co.,located inVentura, whichwas in the samegeographical area as theCompany. Atthatpoint, therepresentativesof theparties discusseda contract whichthe Union had witha company namedKimstock, and thecontractwiththe InternationalPlastics Co.Selvin agreedto take thesecontracts,to studythem, and consult herclient about them.At this point, Levy offered to settle thenegotiations onthe basisof Van Bourg's proposalat the prior meeting,which was (1)the reinstatementofGibbs, (2) a wageincreaseof 50cents an houracross the boardin additionto thelast employer proposal, and(3) acceptance of aunion-securityclause in the contract.Selvin replied thatshe had rejectedthis proposal at the last meeting and thatshe was rejecting it again for the reasonsshe had statedpreviously.In referenceto Gibbs, shesaid thathe had notbeen replaced; that hiswork hadbeen assignedto otherworkers who had thetime available.This meeting endedwhenLevy suggested that the Unionsubmitto Selvin theInternationalPlastics Co.contract and she submit to theUnion,in writing,the reasonfor thenonrecallof employeeOlivarez.'5.Thebargaining session ofMarch 15, 1965At thismeeting, which was the last meeting between therepresentatives of the parties, Selvin iepresented theCompany and Levy and Heil the Union.At this meeting,Levydemanded that Lawrence,presidentof theCompany, or Flanagan,another of its officers, be presentand participate in the negotiations. Selvin replied that shehad been authorizedby the Companyto represent it andthatthenamed gentlemen were not experiencednegotiators nor weretheytemperamentally suited for that5While there was discussion at the meetings concerningemployeesGibbs and Olivarez,there is no allegation in thecomplaint or claim by the(.eneralCounsel that there was245job.Levythenaskediffurthernegotiationswerepredicatedon the Company's part on the continued use ofthe tape recorderby Selvin.He demanded on behalf of theUnion that the tape recording of the session cease or thatthe Union be furnished with copies of all tape recordingsmade in previous sessions. AccordingtoLevy, Selvinreplied that the negotiations were predicated upon thecontinuation of the tape recorder;she would not negotiatewithout the tape recorder being in use and operating andthat she would not allow the Union to have the tapes orfurnish copies of the tapes;nor would she furnish atranscript of the tape unless the Union was willing to payfor the transcribing.The representatives of the parties then discussed theagreement of InternationalPlastics Co with the Unionwhich Levyhad sent toSelvin.She stated that theCompany rejectedthe contract in its entirety as unsuitablefor the Company'sbusiness.Levythen directed theconversation to the subjectof theunion-security clause.Selvin replied,among other things,that the Company hadstrong reasons for not granting the unionshop.TheCompany didn't believe thatit had an obligation to recruitmembers fortheUnion. Italso experienced a largeturnoverofemployeesandhadmany temporaryemployees;the union shop would lessen theCompany'spool of persons to be hired,and the only benefit from sucha clause would go to the Union.The Companywould notbe serving its own interests in granting such a proposal.Selvin saidthat the Company had decidednot to engage inany form ofcompulsory membership for its employees.This was thefinal meeting of the parties.6.Theincrease of wage ratesto employeesAt hehearing, it was stipulated by counsel,and certaincharts in evidence established,that wage increases weregiven to the following employees during thepayrollperiod,set opposite each name. (See chart on p. 246.)7.The layoff ofDecember 24 and recall of employees onapproximately January 15Itisundisputed that on December 24, 1964, theCompany laid off approximately 26 employees out of itsworkforce of approximately 50 without notifying orconsulting with the Union about the prospectivelayoff. Itis likewise undisputed that on approximately January 15,1965,theCompanyrecalledtheemployeestoemployment.8.The testimony explaining the conduct of the CompanyMrs. Edwin Selvin testified that she is a labor relationsconsultant and was authorized by the Company torepresent it in the negotiations with which we areconcerned. Selvin said that the first meeting of the partieson November 25, 1964, was scheduled for the office of theFederalConciliationService,butthroughamisunderstanding,no room was available for therepresentatives at that place.Levy then suggested thatthey conduct the bargaining session in the library of hislaw firm. At that point,Selvin had opened her taperecording machine and discovered that she did not have ananythingdiscriminatory in themcidents involving theseemployees299-352 0-70-17 246DECISIONSOFNATIONAL LABOR RELATIONSBOARDNameDateAmount per hourJacqueline HeckmanOctober 31, 19641.50 to 1.60Eva MallenseOctobet 31, 19641.50 to 1.60Louetta TikkanenNovember 7, 19641.50 to 1.60Ramon Duenes, Jr.October 31, 19641.50 to 1.75Raymond NeriNovember 11, 19641.70 to 1.80Carlos H. ChaconNovember 14, 19641.50 to 1.60Clyde M. GarciaNovember 14, 19641.50 to 1.60Ernest OlivarezNovember 14, 19641.50 to 1.60Francisco PerezNovember 24, 19641.50 to 1.60Francisco VidalezNovember 24, 19641.50 to 1.60Margaret A. SmithNovember 14, 19641.50 to 1.60Nelda S. KingNovember 7, 19641.50 to 1.60Irene M. CordovaNovember 7, 19641.50 to 1.60Carolyn L. MedlinNovember 7, 19641.50 to 1.60In the course of his testimonyLevy saidthat no one representing the Union was notified of theseincreases until the bargaining session of November25, 1964.Itwas also stipulated by counsel that the following named employees received an increase inwages as of the date set forth-NameDateAmount per hourTumua ApeluDecember 4, 19641.50 to 1.60Sam ApeluDecember4, 19641.50 to 1.60Dorotha BirchDecember24, 19641.60 to 1.70Carlos ChaconDecember24, 19641.60 to 1.70Louis D. ChapelDecember 12, 19641.50 to 1.60IreneCordovaDecember12, 19641.60 to 1.70James FreemanDecember24, 19641.50 to 1.75Clyde M. GarciaDecember12, 19641.60 to 1.70Ida M. HackerottDecember19, 19641.60 to 1.70Nelda KingDecember12, 19641.60 to 1.70Jesus Lopes, Jr.December 4, 19641.75 to 1.85Marjorie Ann MackDecember 19, 19641.50 to 1.60Osofaiga MistDecember 4, 19641.50 to 1.60Tuloto MoaDecember 24, 19641.60 to 1.70Mary MorenoDecember 4, 19641.50 to 1.60Ernest OlivarezDecember 12, 19641.60 to 1.70FranciscoA. PerezDecember 12, 19641.60 to 1.70Tony ReyesDecember 14, 19641.50 to 1.60Mary TorrezDecember 4, 19641.50 to 1.60John RudolfoDecember 4, 19641.50 to 1.60Robert SchommerDecember 4, 19641.75 to 1.85Dorothy L. ShuttDecember12, 19641.50 to 1.60MargaretA. SmithDecember12, 19641.60 to 1.70FranciscoVidalezDecember12, 19641.60 to 1.70The Union received no notification of these increases until the March 15, 1965,bargaining session. ARCHITECTURAL FIBERGLASS247unused tape. She explained her dilemmato Levy. Heil,Harkelroad, and Levy told Selvin that she could obtain atape very quickly from a store which was nearby. Sheobtained a tape at the store and the representatives of theparties met at Levy's law office a few minutes later. Sheplugged the recording machine into an electric outlet andthe bargaining session began. Levy had requested theCompany to supply him with the wage rates,classifications,and a quantity of other informationpertinent to working conditions.These had been preparedby the Company and at this first meeting, Selvin deliveredthe requested data to Levy. Selvin also submitted to Levythreeproposalsonthesubjectofbargaining,management's retained rights; and shop rules.Thereafter,the parties discussed the Union'scontract proposalsparagraphby paragraph and the proposals of theCompany. Selvin said that there was no objection by Levyin this meeting to her use of the tape recorder.Parenthetically itmay be noted here that thehandwritten notes madeby Levy inthe course of thismeeting are extensive and referred to most of theparagraphs of the Union's proposed contract item by item.In these notes of the first meeting there is no reference toany objection by Levy to the use of the tape recorder orany reference to any conversation about it. The onlyreference to the recorder is the words at start of notes,"Tape recording of mtg made by Mrs. Selvin."sSelvin stated that all the discussions at this first meetingtook place in an atmosphere of mutual courtesy.However, according to Selvin, the atmosphere ofcourtesy did not exist in her second meeting withrepresentatives of the Union at which Mr. Victor VanBourg was spokesman for the Union. At this meeting,Selvin hooked up her tape recorder,but as soon as themeeting opened,Van Bourg made strenuous objections tothe tape recording and he asked Selvin a series ofquestions which she believed were directed to entrappingher. Selvin testified as follows.He asked me,among other things, what my purposewas in wanting to use the tape recorder.And I explained that I had many clients for whom Ibargained,and that this seemed to be the easiest wayfor me to keep my notes, and that I used this only forthe purpose of keeping notes. If I had the occasion torefresh my memory, I just listened to the tape.He asked if I would supply him with a copy of thetape-with the transcript,and I said I had nointention at that time of transcribing it; that I neverdid transcribe them unless there was some specialreason for them to be transcribed,and it was a big job.He said the union would be willing to pay to have ittranscribed,and I said I wouldn't care to turn mynotes over to the Union to be transcribed.And thiswas my notes, and I might never-Imight haveoccasion to go and listen to them.Many of them I make and put away in a safe, and Ihave got hundreds of them that have never beenopened sincetheywere made.Q. Did Mr. Van Bourg ask you whether thecontinuation of the bargaining was conditioned uponyour using the tape recorder?A. I believe he did. He said words to that effect.Q. Do you recall what your answer to that was?A. I said I must have my notes at my meeting.These are my notes.I said, "You are making notes, and you have otherpeople around the table making notes, and I musthave my notes,and these are my notes."Selvin testified that each time that she was asked thequestion-did she condition future bargaining on the useof the tape recorder-she replied in the same fashion asstated above.Afterthat,the parties would then resumediscussion on the proposed contract.In the course of his testimony,Business Agent SamuelHeil, who was present at all of the meetings,furnishedstrong support for Selvin's version of the conversationconcerning the tape recorder. Heil testified that at the firstmeeting after the representatives of the parties reachedLevy's office,therewas some discussion of the taperecorder.His testimony at this point reads as follows:A. There wassome general discussion as to thelegality and whether they were going to have to put upwith the tape recorder at all of our negotiatingsessions;that it would be a hindrance.Q.Who saiditwould be a hindrance?A.Mr. Levy.Q.What did Mrs. Selvin reply to that if anything?A. She never did give a direct answer. She wouldsay something to the effect it was not illegal as far asthe Board was concerned,and it was not an unfairlabor practice to use the tape recorder.As to the second meeting, Heil testified as follows as tothe use of the tape recorder.Q.What did Mr. Van Bourg say about it?A. He asked whether they were going to conditioncollective bargaining on the use of the tape recorder,and again,Mrs. Selvin gave the same answer that shedid not give a pat answer insofar as she stated thiswas not an unfair labor practice and it was a standardpractice for her to use this tape recorder in hernegotiations.Mr. Van Bourg said he felt this would impede thenegotiations because we wouldn't have as fair adiscussion as without the tape recorder.Later the witness testified in regard to the March 15meeting asfollows:THE WITNESS: Again, I will have to say that Mrs.Selvin at no time during any of these conversationswould give us an answer as to whether they were orwere not predicated upon the use of the tape recorder,and she had a pat answer that this was not an unfairlabor practice and she had a right to use it.Max Lawrence, president of the Company,was called asa witness by the General Counsel and examined underRule 43(B); he was recalled by the Company.Lawrencetestified that there were 26 people laid off by the Companyon December 24, 1964. He said that they were laid offbecause he was in the hospital under traction treatmentand could not give his attention to the Company andbecause he(the Company)had run out of money. For sometime after the election,he had stockpiled some products,but he could not meet the next week's payroll and hecouldn't get out of the hospital, so he had no choice but tolay the employees off. Later,on approximately January 15,he received some orders and with the finances of theCompany straightened out, he was able to call theemployees back to work. Lawrence said that both thelayoff and the recall were based only on business6Levy's notes of this meeting are Resp Exh 4 in evidence 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDconsiderations; the less-skilled employees being laid off.As to the wage increases which were given by theCompany during the November-December period,Lawrence testified that women finishers were hired at ascale of $1.50 per hour to start; with an automatic increaseto $1.60 after 30 days, and an automatic increase to $1.70after 60 days. Lawrence explained that there were noautomatic raises for the men who were hired. They werehired at a flat rate for the job they were to perform.Lawrence said that some of the women during the periodreceived their automatic increases and then the Congresspassed the statute which required that men and womenperforming the same work be paid the same wage so heboosted the wages of some men to make them equal to thewages paid the women. Lawrence testified that all theraiseswere given in conformity with the usual andcustomary procedure in the plant and without anydiscriminatory basis.In her testimony, Selvin gave a different version of theconversation in regard to discontinuing the making ofprefabricated construction forms. She denied that she hadever told Levy that there had been a layoff because theCompany had decided to go out of the fiberglass-formbusiness. Selvin said that she told Levy that one salesmanhad quit because he had run up against the pamphlets ofthe Union directed against the premade forms in the handsof contractors and he felt that he couldn't sell forms incase of a fight with the Union. Then, in talking to Selvin,Lawrence, himself, had used the expression that he wouldnot "knock heads with the Union." Selvin said that she didnot say that this entailed a decision of Lawrence to go outof the making of construction forms. She said thatLawrence had determined that he would tell prospectivepurchasers of the forms of the union boycott beingconducted against the forms and leave it to thecontractor's judgment, as to whether they would use theforms or not. Lawrence had determined that he would notmislead the customers or in any way try to force the formson them.In addition to the affirmative testimony of Selvin andLawrence, some discrepancies in the testimony of VanBourg and Levy were disclosed, which cast substantialdoubt on the reliability of their testimony. Each of theselawyers, who are busy practitioners in labor negotiations,stated that they relied heavily upon notes made at or nearthe time of the bargaining meetings for the purpose ofrefreshing their recollection. In the course of cross-examination, notes made by Levy and Van Bourg wereshown to the witnesses, and some notes were offered inevidence by the Company. Levy's notes for the first twomeetingsin which he represented the Company show noreference to the fact that Selvinrefusedto negotiate orconditionedbargaining on the use of the tape recorder. InLevy's notes, as to the last meeting on March 15, 1965,there is a reference to the tape recorder. This referencereads, "I asked if Negs are predicated on her part oncontinuing use of tape recorder and demand it cease andcopies of." The reference in the notes ends as quoted.Selvin's answer is not noted and of course that is animportant item in any such exchange. Surely, Levy wasaware of this, but Selvin's answer is not recorded.In the course of his testimony, Levy said that before the'N L R B v American NationalInsurance Co,343 U S 395,410BN L.R.B v.National Shoes,208 F 2d 688(C A.2),N.L R.B v.December 9 meeting, he conferred with Van Bourg. Hetold Van Bourg to ask Selvin not to use the tape recorder,and if she persisted in its use, to ascertain if sheconditioned future bargaining on its use. He also told VanBourg to discuss the discharge of employee Gibbs and toagain raise the question of the union shop. In histestimony, Van Bourg testified that he was taken bysurprise when Selvin appeared with the tape recorder, ashe had never encountered such recording of negotiationsbefore that day. Van Bourg also testified that Levy hadmade no suggestions to him about the negotiations prior tothe meeting. Much of Van Bourg's testimony was given ina most positive manner, and at one point, he testified mostpositively that he did not have a pencil with him, and didnotmake penciled notes of the December 9 meeting.However, when his notes were produced at the hearing, headmitted ruefully that the notes were in fact written inpencil,and they were made in the course of theconference.The above is a summary of the highlights of thetestimony of the principal witnesses presented at thehearing by counsel for the parties. There was testimony onother phases of the negotiations but reference to thosehave been omitted in the interest of brevity. The TrialExaminer has considered all the testimony and all theexhibits in evidence in reaching the ultimate findingshereafter expressed.Concluding FindingsThe ultimate issue in this proceeding is the good faith ofthe Company's representative in these negotiations. Thecourts are in agreement that the good faith required ofparties in bargaining negotiations is a "state of mind"which must be determined by a consideration of all thepertinent facts in each particular case.7Ithas also been stated that "an unpretending, sincereintention and effort to arrive at an agreement is requiredby statute; the absence thereof constitutes an unfair laborpractice."8Here the General Counsel claims that the Companyengaged in surface and bad-faith bargaining, and dilatoryand evasive tactics as evidenced by four specific acts:(1) grantingand putting into effect wage increasesunilaterallywithout consulting and bargaining with theUnion; (2) effectuating the layoff of a large number of itsemployees unilaterally without consulting and bargainingwiththeUnion;(3) conditioningtheconductofnegotiations upon the use of a tape recorder by itsbargaining agent, Selvin; and (4) misrepresenting to theUnion the nature, extent, purpose, and effect of a layoff ofits employees.On the other side of the coin, while an employer isrequired to bargain in good faith, the Supreme Court hassaid that Section-8(d)"does not compel either party toagree to a proposal or require the making of a concession"and that the Board may not "sit in judgment upon thesubstantive terms of collective bargaining agreements.""In addition to the above, the Board and the courtsthrough the years have created a body of case lawapplicable to the conduct of parties engaged in collectivebargaining, which defines the rights and duties of theparties under certain circumstances. This body of case lawShannon, 208F 2d 545 (C A9), N LR B v.R.D Nesen,211 F 2d559 (C A 9).N.L R B v American National Insurance Co , supra ARCHITECTURAL FIBERGLASSis the daily guide of those working in the fields of laborrelations. Lawyers, labor relations consultants, and unionbusiness agents usually try to conduct their labor relationsin conformity with their rights and duties under the Act asexpounded in the Board and the court decisions.Although the good faith of the Respondent must beassessed in the light of thetotalityof the circumstancessurrounding the bargaining, there must be some division ofthe facts if each of the specific alleged instances of unfairlabor practices is to be discussed in the light of applicablecases. For that reason the Trial Examiner will set forth hisconclusions as to the four particulars of the GeneralCounsel's complaint and then his general finding as to thegood faith of the Company as exemplified in the evidence.C. The Unilateral Increase in WagesIt is undisputed that during November and December1964, the Company granted wage increases to itsemployees. These increases were given to both male andfemale employees. In the course of his testimony, MaxLawrence testified credibly that some increases weregiven to female employees because at the time of hire theywere hired with the understanding that they would start atan hourly rate of $1.50 per hour; after 30 days they wouldbe raised to $1.60 per hour; and after 60 days they wouldbe raised to $1.70 per hour. He said that such automaticwage increases became due and payable during the periodin question, so the increases were given to the women asthey fell due. He also testified that during this period theEqual Pay Act 10 was enacted into law and some raiseswere given to male employees who were doing the samework as female employees to equalize their pay. He alsoexplained that one employee named Neri received a10-cent-per-hour increase inDecember because hewas assigned additional duties which made this increasein the nature of a promotion, in accordance with the longestablished practice of the Company. This testimony ofLawrence is not challanged in this record by any otherwitness or any of the exhibits in evidence. Because everywitness in this case has some personal stake in itsoutcome, the Trial Examiner subjected each witness tomost careful observation, to glean maximum benefit fromthe examination of the demeanor and bearing of eachwitness, as the witness was examined and cross-examined.Lawrence was called in the first instance by the GeneralCounsel and examined as an adverse witness under Rule43(b) of Rules of Civil Procedure for the district courts oftheUnitedStates.TheGeneralCounsel requiredLawrence to produce certain documents pertinent to thewage increases and the layoff involved, and thenLawrence's examination by leading questions followed.When he was called as the first witness Lawrenceexhibited some initial surprise, but answered the GeneralCounsel'squestionsintelligently,andwitheveryindication of candor and truth. I accept Lawrence'stestimony in its entirety because: (1) as a witness hisdemeanor and bearing were persuasive; (2) his testimonyis inherently plausible and credible; and (3) his testimonyis consistent with the body of facts which are undisputedin this record. Furthermore, since a majority of theCompany's employees are members of the Union, theGeneral Counsel had a large number of persons available10 Section6(d)1, Fair Labor Standards Act (29 U S C A. § 206(d)(1))iiN.L.R B. v Katz, d/b/a Williamsburg SteelProducts,369 U.S249with whom he could check the accuracy and truth ofLawrence's testimony.Therefore, I find that the wage increases of lateNovember-December 1964, were granted to employees forthe reasons stated by Lawrence. Therefore, I must findthat the wage increases do not constitute a violation ofSection 8(a)(5) of the Act, or constitute evidence of badfaith on the part of the Respondent.The general rule has long been established that anincrease in wages or other benefit granted to employeeswithout notice and negotiation concerning the same withthe union representing the employees is a violation ofSection 8(a)(5) of the Act," but, it is equally as wellestablished that an increase in wages pursuant to a plan,promise, or agreement of hire madebeforeunionization ofthe employees may be paid lawfullyafterunionization ofthe employees occurs, without consultation or bargaining.InN.L.R.B. v. Southern Coach and Body Co.,12the courtexplains the theory upon which the exception is based. Inits discussion of the Supreme Court's decision in theKatzcase,supra,the Circuit Court has this to say:However, the Supreme Court clearly indicated in boththeCrompton-HighlandandKatzcases that a merecontinuation of the status quo during the bargainingperiod cannot constitute a disparagement of thebargaining process; there must be an actualchangeinworking conditions. Therefore, as to the three-monthand six-month automatic increases there is noevidence on which to base a conclusion that section8(a)(5) was violated.The Board has recognized this exception to the generalrule for many years. InBriggs IGA Foodliner,146 NLRB443, the Board held that the company had not violatedSection 8(a)(5) by unilaterally increasing wage rates whenthe company moved into its new store because the recordshowed that the company had promised its employeesmonths before the union appeared on the scene, that theseincreases would be made at the time the move to the newstore took place.InStandard Candy Company,147 NLRB 1070, theBoard considered the problem of an initial increase inwages granted to comply with the minimum wage sectionof the Fair Labor Standards Act. The Board found that theemployer did not violate the Act in granting wageincreases unilaterally to bring the wages of employees tothe minimum standards, but the employer did violate theAct by unilaterally granting increases that exceeded theminimum rate, without consulting the union.Under those circumstances, the Company was notrequired to notify or bargain with the Union before itcomplied with the mandate of the law. Therefore, upon thebasisof the undisputed and credited testimony ofLawrence, I find that the Company was not required bylaw to bargain with the Union before granting the payraises of November-December 1964.D. The Refusalto BargainAbout the Layoff ofDecember 24Upona consideration of all relevantevidence on thispoint, I find that the Company's failure to bargainwith theUnion about the layoff of December 24 wasnot an act ofbad faith.Itisundisputed on this point that on73612336F2d214(CA 5) 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDDecember 24, 1964, the Company laid off all employeesexcept those key employees who would be necessary to areopening of the plant at a later date. On this pointLawrence testified, and his testimony is uncontradicted inthis transcript, that on December 24, 1964, he was in thehospital undertractionand the Company had run out offunds to continueits operations.It had insufficient fundstomeet the next payroll, so most employees were laid off.Approximately 3 weekslater, onor about January 15, allthe employees laid off were rehired and operations at theplant were resumed. In the course of negotiations Levyasked Selvin about employee Olivarez who allegedly wasnot recalled.However, there isnomention in thiscomplaint of any discriminatory layoff or discriminatoryfailure to recall any employee. The General Counsel citesas a basisfor his contention on this point,Southern Coachand Body Co.,141NLRB 80. That case states thefollowing:The principle is well established that layoffs andrecalls of employeescomewithin the term "workingconditions"and are,therefore, mandatory subjects forbargaining.Although the privilege of deciding that aneconomic layoff is required belongs to the employer,absent anemergency or other reasonableexplanation,it is the employer's duty at least to notify and discusswith the employees' representative the methods ofselecting employees to be laid off before the eventtakes place. [Emphasis supplied.]On the basis of his undisputed testimony, I must find thatLawrence'sconfinement in the hospital and theCompany's temporary lack of funds certainly constituted"an emergency" and his recital of these facts is certainly a"reasonableexplanation"ofhisconduct.From theforegoing, I conclude that there is no evidence of bad faithin this action of the Company.E. The Incident of the Tape RecorderOn this point I credit the testimony of Selvin and Heil,both of whom appeared to be truthful and accuratewitnesses, and reject the testimony of Levy and VanBourg. Both the last-named witnesses readily admittedthat they testified mainly from notes which they said weremade during or near the time of the meetings. Asillustrated in the recital of testimony and evidenceheretofore, each of these witnesses were shown to have anunclear memory of, or insufficient notes as to, certainportions of their testimony. Both Selvin and BusinessAgentHeilwereinagreementthatwhen the unionrepresentatives pressed Selvin for an answer as to whethershe would continue bargaining without the use of the taperecorder, that she gave them a pat answer that she alwaysused the tape recorder, that it was her manner of takingnotes, and that the Board had never forbidden such use ofthe tape recorder. Therefore I find the facts to be astestified to by Selvin and Heil. In one aspect of thisstatement of Selvin, she is correct-there is no case thatthe Trial Examiner has found, or that has been cited to himby the General Counsel in his brief, to the effect that theuse of a tape recorder by one of the parties to collectivebargaining forthe purposeofrefreshingtheparties'personal recollectionat a later date and as a means oftaking personal notes has ever been passed upon by theBoard. The General Counselclaimsthat the Board'sdecision inSouthern Transport, Inc.,150 NLRB 305,affords a basis for a finding that such use of the taperecorder inhibits the free discussion which should takeplace in bargaining negotiations.This argument the TrialExaminermustrejectbecause there is no similaritybetween the facts of the two cases.13 Inthe cited case theBoard and the court dealt with the question of whether anemployerviolatedSection8(a)(5)of the Act byconditioning further bargainingnegotiationswith theunionon the presence of a court reporter paid by theemployer to make a bindingverbatim recordof thenegotiationswhich would be the stipulated and sole recordof the bargaining. That is a far cry from this case, in whichthe representative of the Union used a tape recorder as ameans of takingpersonal notes, for use only by herself andthe company officials.When all the evidence on this point is considered, itbecomes clear that Selvin did not at any time refuse tobargain,or condition bargaining on her use of the taperecorder, nor did she suspend the negotiations whichappear to have been very brief and comprised of only fourbargaining sessions.On the other hand, it is undisputedthat the Union suspendednegotiationswhen it sought theintercessionof the Board by filing its charge. If we reviewthe conduct of theunion representativesit is clear that asearly as October 27 the Union was skeptical, to say theleast, aboutbargainingwith Selvin. On that date Levytried to oust Selvin from her retainer as negotiator for theCompany in his private talk with Lawrence. Thereafter, itis clear that the Union was determined to force Selvin intoa statementas to whether she conditionedbargaining onthe use of the tape recorder or not. After only one meetingatwhich the proposed contract of the Union had beendiscussed paragraph by paragraph, the use of the taperecorder by Selvin had attained paramount, transcendingimportance. At the secondmeeting,the Union offered toaccept Selvin's counterproposals if three conditions weremet: (1) Gibbs reinstated; (2) the contractcontain a union-shop clause; and (3) a 50-cent increase for all employees.Selvin countered this offer by saying that the Companywould pay $1.50 per hour for unskilled labor and that aftertraining, the employees would advance on a merit basis to$2.50 per hour without either automatic raises or anyceiling onmerit increases.On the money proposals thepartieshad, at thatpoint,made someprogress.Theproblem ofthe unionshop was unresolved. At the lastmeetingthe union representativesswungback to theunion shop question, and when Selvin restated heropposition, the union representatives went back to thetape recorder proposition and bargaining ended.From a consideration of the four brief bargainingsessionsit is clear that when the Union wanted to discussany question, the tape recorder did not prevent discussion.At one point, the Union asked for a copy of the tape, or atranscription of the tape. These requests imply that theuse of the tape recorder did not actually inhibit bargaining,and that if the Union had a copy of the tapes it would haveno objection to the recorder's use.Upon all the evidenceon this pointI find that Selvin didnot conditionbargainingon the use of the tape recorder tomake her notes13Note thatN L R B v Southern Transport, Inc,355 F.2d 978(C A 8), reversed the Board and refused enforcement of theBoard's order FARCHITECTURAL FIBERGLASSF.The AllegedMisrepresentation by Selvin, the Union'sConflict ofInterestThis contention of the General Counsel is most curiousand it puts in focus an element of the case, which, in myopinion,warrants the attention of the Board.The testimony establishes without room for doubt thatthe Union,acting on behalf of its members, engaged in theconstruction industry, had conducted a consumer boycott,accompanied by picketing against the Company and itsproduct, the prefabricated construction forms. From theevidence it is clear that the consumer boycott had beensuccessful to some degree,and the Company had beenforced to curtail its manufacture of that item. The claim ofthe Union that Selvin said that the Company had gone outof this business of making construction forms relates tothatfeatureof the union-company relationship, theconsumer boycott, and appears to have no relationship tothe bargaining here. In this case,presumably,the UnionwasconscientiouslyrepresentingtheCompany'semployees,and not exploring the results of its consumerboycott on behalf of its members in the constructionindustry.Upon a consideration of the evidence on this point, I findthat the alleged misrepresentation by Selvin was aninnocent mistake in interpreting Lawrence's phrase thathe was not going to "butt heads with the Union." I am notsurewhether Selvin misinterpreted Lawrence, or theunion representatives misinterpreted Selvin, suffice it tosay that I find that this misunderstanding on a matter onlyremotely connected with the bargaining was not evidenceof bad faith on the part of the Company.Further, in thelightofLawrence'stestimony as to thelayoffofDecember 24, 1964,Icannot perceive how or where theUnionwasprejudicedordisadvantagedby themisunderstanding.In conclusion,I find that the General Counsel has failedtoprove by a preponderance of the evidence that theCompany committed the unfair labor practices alleged inthe complaint.The basic inadequacy which I find with theproof submitted is, that it does not go far enough.In eachcase of the General Counsel's four specific failures tobargain,he presents onlya primafaciecase,the bare factthat the Company did this or that on a certain date. In eachcase, the Company presented substantial evidence which,if accepted by the Trial Examiner,constituted a defense totheprima faciecase.I found Lawrence and Selvin to bemost credible witnesses.This finding was based on thefact, largely, that the General Counsel neither in thecourse of cross-examination or by affirmative evidence,disproved or cast doubt upon the facts testified to by thesetwowitnesses.On one point,BusinessAgentHeilsupported the testimony of Selvin rather than that of theunion representatives.In cases involving allegations ofunfair labor practices,the intial burden of proof is on theGeneral Counsel. He must establisha prima faciecase.When and if the Respondent introduces substantialevidence to explain or rebut the General Counsel's case,then the ultimate burden of proof is on the GeneralCounsel to establish by a preponderance of the evidencethat the unfair labor practices have been committed. Inthis respect,Ifind that the proof introduced by theGeneralCounsel to support the allegations of thecomplaint is insufficient.On all the particular items251Respondent has introduced substantial credible evidenceexplaining and rebutting the General Counsel'sprimafaciecase I am sure that the General Counsel madeadequate investigation, but if that is all the proof he has ofthe alleged unfair labor practices, it is not sufficient tofulfill his duty as to the weight of the evidence.In conclusion I might also say that the representatives ofthe Union by their conduct, demonstrated that they begannegotiationswith the utmost distrust and pessimism.Before negotiations began Levy sought to oust Selvin fromher retainer as the Company's representative. Thereafter,Levy and Van Bourg seemed to be as intent on making arecord for the purpose of prosecuting Selvin for the use ofher tape recorder as in attempting to reach agreement on acontract.While it may be true that Levy's experience inbargaining with Selvin in the past was a basis for hispessimism about the fruitfulness of the bargaining here, hehad no alternative but to bargain in good faith and byexhibiting good faith, put Selvin's good faith to the test.Selvin in the past may have taken a,hard-nosed antiunionposition in other bargainings, which led Levy to fear theworst in this bargaining, but that did not justify Levy andVan Bourg in curtailing their good-faith bargaining in favorof making a case against Selvin Here, the parties met onfour occasions only, and at two of the meetings, littlediscussion, except for the tape recorder, took place. In thisrecord, it appears that Selvin stood ready to bargain at allfour meetings. Levy and Van Bourg may have speculatedor been fearful that the bargaining would not be fruitful,but speculation and fears are not evidence, and by theirconduct here, the representatives of the Union did notreally put Selvin's good faith to the acid test, which woulddisclose the sham in Selvin's conduct, if any existed.Therefore, I find that the General Counsel has failed toprove by a preponderance of the evidence that theRespondent committed the unfair labor practices allegedin the complaint.It is also recommended to the Board that it giveconsideration to the policy involved in issuing itscertificationof representative to the Union for theemployees in the appropriate unit, of the Company'semployees. It appears that the Union has been conductinga consumer boycott against one of the principal items ofmanufacture of the Company which, if successful, willsubstantially curtail the extent of the Company's businessand in all likelihood force the Company to reduce thenumber of its employees by the number engaged in thismanufacturing process. Thus, it is clear that the consumerboycott is inimical to the interests of the employees in theappropriate unit.However, the Union must take thisposition because it represents the large number of itsmembers employed in the construction trades. In thesedays, when a conflict of interest on the part of legislatorsand public officials is a matter of the gravest nationalconcern, it would seem to be questionable that the Unioncould fulfill its duties to each of the groups of employeeswhose interests are in conflict.RECOMMENDED ORDERFor the reasons stated above, it is ordered that thecomplaint herein be, and hereby is, dismissed in itsentirety.